Appeal by defendant, as limited by her briefs, from so much of an order of the Supreme Court, Nassau County, dated June 30, 1972, as, on reargument, adhered to the original determination denying her motion for a change of venue. Order affirmed insofar as appealed from. No opinion. Appeal from an order of the same court, dated June 8, 1973, dismissed as academic. That order was superseded by the order dated June 30, 1972. Respondent is awarded one bill of $20 costs and disbursements, to cover both appeals. Martuscello, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.